Campbell, J:
Complainant filed her bill to avoid a mortgage made on the homestead of her husband during their family occupation of it, alleging that she never knowingly signed or acknowledged it.
There are some suspicious circumstances about the case, but there is no doubt of the mortgagee’s good faith, nor of the fact that the money was borrowed and used to build a house on the premises. The justice who took the acknowledgment swears quite distinctly upon the facts, and there is corroborating evidence.
All presumptions in cases of this kind must be treated with reasonable respect to the improbability of misconduct in a reputable officer, or of forgery which he ought to have discovered if it existed; and the burden of proof was on complainant to make out a plain case.
We do not think her case is clear enough to warrant us iu disturbing the decree against her below, which is affirmed, with costs.
The other Justices concurred.